Examiner’s Statement of Reasons for Allowance

Applicant’s Amendment, Argument

Applicant’s amendment of 15 August 2022 involving replacement drawing sheets, specification, claim, and remarks is acknowledged. The objections address the objections to the specification and claim. The amendments to the drawings and specification overcome the rejections under 35 U.S.C. 112(a) and (b) for inconsistency. This rejection is hereby withdrawn. 

The applicant’s argument addressing the rejection under 35 U.S.C. 102(a)(1), contained within the remarks, has been considered. The applicant points out several distinct differences in design, several of which the examiner agrees are patentably distinguishing. Specifically, the difference in contacts on the underside of the earphone, the difference in the angle of protrusion of the in-ear portion, and the difference in the shape of the profile of the earphone. The argument addressing the indicia on the top of the earphone is not convincing. First, the skull constitutes a trademark for the company that has ownership of the design, and the presence or removal of trademark images is fairly standard practice in infringement. Furthermore, the presence of the skull indicia does not obscure the underlying design. 
However, all other points of argument having been found persuasive, the rejection under 35 U.S.C. 102(a)(1) is hereby withdrawn.
 
Conclusion
The application is found in condition for allowance.

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is 571-270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions and guidance, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922